Citation Nr: 0409125	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
with anxiety.

2.  Entitlement to an increased rating for the residuals of a 
left ankle fracture with arthritis, currently evaluated as 10 
percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to June 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, among other things, granted an 
increased rating of 10 percent for the veteran's left ankle 
disability and declined to find that the veteran had 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for a 
personality disorder.  This matter is also on appeal from an 
October 2002 rating decision of the RO in St. Petersburg, 
which, among other things, denied entitlement to service 
connection for bipolar disorder with anxiety.  The veteran's 
claims are currently serviced by the RO in St. Petersburg.

The claims of entitlement to service connection for bipolar 
disorder with anxiety and entitlement to an increased rating 
for a left ankle disability will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
personality disorder in a June 1983 rating decision.  

2.  The RO determined that new and material evidence had not 
been submitted to reopen the previously denied claim of 
entitlement to service connection for a personality disorder 
in August 1997.  The veteran was notified of this rating 
decision, but did not appeal.


3.  Evidence submitted since the time of the RO's August 1997 
decision finding that no new and material evidence had been 
submitted to reopen the previously denied claim of 
entitlement to service connection for a personality disorder 
does not bear directly or substantially upon the issue at 
hand, is duplicative and cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the August 1997 
rating decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a personality disorder have not been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2003).

2.  The August 1997 rating decision declining to find that 
new and material evidence had been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a personality disorder remains final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In June 1983, the RO denied entitlement to service connection 
for a personality disorder, finding that a personality 
disorder is a developmental abnormality that is not subject 
to VA compensation under the law.  Since that time, the 
veteran has requested several times that his claim for VA 
compensation for a personality disorder be reopened.  It is 
important to note at this juncture that the veteran also has 
a claim before VA for entitlement to service connection for 
bipolar disorder with anxiety.  As such, this claim only 
addresses the Axis II diagnosis of personality disorder and 
not Axis I diagnoses of acquired psychiatric disorders.

In August 1997, the RO determined that the veteran had not 
submitted new and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a personality disorder.  The veteran was given notice of 
this decision, but did not appeal the continued denial of 
benefits.  As such, the RO's August 1997 rating decision 
became final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 20.302.

In March 2000, the RO received a request to reopen the 
previously denied claim for service connection for a 
personality disorder.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that the definition of 
"new and material evidence" has been revised, but that the 
revised definition applies to applications filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45630 (August 29, 2001).  
Hence, it does not apply in this case.  

With these considerations, the Board must consider whether 
the evidence received since the August 1997 final rating 
decision is both new and material.  It is noted that the 
credibility of new evidence is to be presumed when 
determining whether a claim should be reopened.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1997 rating 
decision included the veteran's service medical records 
showing treatment for an anxiety reaction and no diagnosis of 
a chronic psychiatric disorder at the time of discharge from 
service; post-service treatment records reflecting 
hospitalizations beginning in August 1983 for bipolar 
disorder, alcohol and cocaine abuse, substance abuse-induced 
mood disorder, and a personality disorder; and, a May 1983 VA 
psychiatric examination report including an Axis I diagnosis 
of alcohol dependence, and an Axis II diagnosis of mixed 
personality disorder characterized by antisocial and 
borderline personality traits.  Based on that evidence, 
entitlement to service connection for a personality disorder 
has been denied because an Axis II diagnosis of personality 
disorder is deemed to be a developmental abnormality for 
which VA compensation is not warranted.  See 38 C.F.R. 
§ 3.303(c) (Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.)

The evidence submitted by the veteran since the last final 
rating decision includes records of treatment for various 
Axis I diagnoses and an Axis II diagnosis of borderline 
personality disorder.  He submitted testimony at a video 
conference before the Board in November 2003 that he began 
having psychiatric problems during service, that he believed 
his currently diagnosed bipolar disorder began during 
service, and that he believed he was misdiagnosed as having a 
personality disorder.  The veteran's sister testified that 
the veteran did not have psychiatric problems prior to 
service and that she did not recognize him when she saw him 
for the first time subsequent to service in 1983.

Given the evidence as outlined above, the Board finds that 
although the veteran has submitted new evidence of 
psychiatric treatment, as well as testimony, that evidence is 
not material because it does not relate to the issue at hand.  
Specifically, the treatment records submitted show an Axis II 
diagnosis of borderline personality disorder as recent as 
February 2003 and the testimony, standing on its own, is 
insufficient to refute that diagnosis notwithstanding the 
evidence of additional diagnoses of acquired psychiatric 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Consequently, the evidence of record continues to 
show that the veteran has a medical diagnosis of personality 
disorder for which VA compensation is not warranted.  Thus, 
the newly submitted evidence does not bear directly or 
substantially upon the issue at hand, is duplicative and 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the August 1997 rating decision remains final, the 
denial of entitlement to service connection for a personality 
disorder is continued, and the benefits sought on appeal are 
denied.


II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

As noted above, service connection cannot be granted for a 
personality disorder because it is not a disability for which 
VA compensation benefits are payable.  See 38 C.F.R. 
§ 3.303(c).  Because the law, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.). 


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a personality 
disorder remains denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The evidence of record shows that the veteran was treated for 
headaches and increased anxiety during service in December 
1976 and was referred to a mental health specialist.  The 
veteran declined treatment and no further contact was 
recommended at that time.  In May 1977, however, the veteran 
presented for psychiatric treatment and was transferred to 
Bittburg Air Force Base for inpatient treatment from May 11, 
1977 to May 16, 1977.  Unfortunately, the records of that 
hospitalization are not associated with the veteran's claims 
folder.  The discharge diagnosis of adjustment reaction is 
recorded and the veteran's June 1977 separation examination 
reflects that the veteran was hospitalized for depression, 
nervous trouble, and a suicide attempt during service.

The record also reflects that the veteran's left ankle was 
last examined for evaluation purposes in March 2000.  He was 
found to have the residuals of a left ankle injury and 
degenerative joint disease of the left ankle at that time.  
The latest orthopedic treatment note of record is dated in 
May 2003 and shows that the veteran walked with a cane, 
complained of pain with walking, and was assessed to have 
left ankle and heel pain secondary to talocalcaneal arthritis 
and peroneal impingement.  X-rays performed at that time 
showed only minor osteoarthritis of the left ankle.  

The veteran testified before the Board at a video conference 
that he sought psychiatric treatment immediately following 
his discharge from service in 1977 at the Louisville VA 
Medical Center and his claims folder shows that he identified 
five medical facilities at which he received treatment 
between 1977 and 1988.  The earliest post-service treatment 
records associated with the veteran's claims folder are dated 
in 1983 and 1984 when the veteran was hospitalized and 
treated for fourteen months for a primary Axis I diagnosis of 
bipolar disorder.  Although the veteran underwent VA 
psychiatric examination in May 1983, the record does not 
contain a medical opinion as to the likelihood of any 
currently diagnosed acquired psychiatric disorder having its 
origin during the veteran's nine months of active service.

The veteran further testified before the Board that he had 
been on Social Security Administration disability benefits 
for approximately fifteen years as a result of a diagnosis of 
manic-depressive disorder.  He stated that he had continuous 
treatment for bipolar disorder since his period of active 
service.  The veteran also testified that he had continued 
treatment for left ankle pain and that he had been advised 
that he may require surgical intervention due to nerve damage 
in the left ankle.  The veteran's sister testified that the 
veteran had such difficulty walking that he required an 
electric wheelchair.

Based on the evidence as outlined above, the Board finds that 
additional development is required in order to properly 
adjudicate the claims remaining on appeal.  Specifically, an 
attempt should be made to obtain the treatment records of the 
veteran's inservice hospitalization and first post-service 
psychiatric treatment.  Additionally, current VA examinations 
are required to determine the etiology of the veteran's 
currently diagnosed bipolar disorder and the severity of his 
left ankle disability.  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.  The RO should seek to obtain the May 
1977 treatment records from the veteran's 
psychiatric hospitalization at the 
Bittburg Air Force Base.  All records 
obtained must be associated with the 
veteran's claims folder.

3.  The RO should seek to obtain any and 
all post-service treatment records 
identified by the veteran, including 
records dated in the 1970's from the 
Louisville VAMC.  The veteran was 
requested at his November 2003 video 
conference to make a list of all post-
service treatment providers so the RO 
should contact the veteran and have him 
supply the RO with that list and any 
necessary releases in order for the RO to 
obtain all identified records.  All 
records obtained must be associated with 
the veteran's claims folder.

4.  The RO should obtain all records from 
the Social Security Administration 
relating to an award of disability 
benefits, including copies of any 
consultative examination reports.  All 
records obtained must be associated with 
the veteran's claims folder.

5.  The RO should schedule the veteran 
for a psychiatric examination and have 
the examiner review the veteran's claims 
folder, including the service medical 
records showing psychiatric treatment.  
The examiner should render all 
appropriate diagnoses and indicate, for 
each diagnosis, whether it is at least as 
likely as not (i.e., probability of 50 
percent), that the diagnosed psychiatric 
disorder had its origin during the 
veteran's period of active service.  

6.  The RO should schedule the veteran 
for an examination to determine the 
severity of his left ankle disability.  
The claims folder should be available to 
the examiner for review.

7.  When the development requested has 
been completed, the RO should 
readjudicate the claims on the basis of 
the entire record, including any 
additional evidence obtained.  If the 
claims are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



